Case: 15-11029      Document: 00513639034         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11029                      United States Court of Appeals

                                 Conference Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 16, 2016

UNITED STATES OF AMERICA,                                               Lyle W. Cayce
                                                                             Clerk
                                                 Plaintiff-Appellee

v.

MILLER HORACE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:99-CR-12-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Miller Horace has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Horace has not filed a response. We have reviewed counsel’s brief
and the relevant parts of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11029      Document: 00513639034   Page: 2   Date Filed: 08/16/2016


                                 No. 15-11029

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2